Title: 1760. Septr. 24th.
From: Adams, John
To: 


       Ephraim Jones, being a Widower and having two Children by a former Wife marries another, and soon after dies, leaving a Widow, and the two Children, mentioned before. The Widow takes one third of the personal Estate, for ever, and is endowed of one third of the real Estate, which she lets out to one Tower, as we say to the Halves. Tower breaks up, and plants 1/2 a dozen Acres of the Land with Corn, which he ploughs and hoes &c. till the 20th of September, when The Widow his Lessor dies, having given by her Will, all her Estate to her Relations, Strangers to her late Husband and his Heirs. Now The Question is whether, the one half of the Produce and profits of this Land which the Widow was by Contract to have had, shall go to the Executor of her Will, and so to her Legatees, or else to the Right Heirs, of the Reversion of the Land, expectant on the Widows Death? And Q. also, whether, the said Right Heirs have the Property of the feed and the Apples, and such other fruits as the Earth produces spontaneously, or at least without any immediate Expence and Industry, of the late Tenant in Dower: and Q. also whether the Possession of the Land vests in the Right heir Eo Instante that the Widow dies, so that he has an immediate Right of Entry, or Whether the Lessee has not Possession, so that he must be ejected?
      